 THE GREAT ATLANTIC-&'PACIFIC TEA COMPANY355We find that all cutters and spreaders at the Employer's LosAngeles, California, plant, including markers, but excluding thewoolen boy, the bundle girl, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act 6[Text of Direction of Election omitted from publication in thisvolume.]6 In its petition,the Petitioner states that it desires to represent a "ticketer."It is notclear from the record which employee is meant by this term.If he is a cutter,spreader,marker, or has a community of employment interest such as exists between these employees,he is included in the unit.THE GREAT ATLANTIC & PACIFIC TEA COMPANYandTEAMSTERS UNIONCLERICALWORKERS,LOCAL 521,1PETITIONER.Case No. 8-RC-1293.February 27, 1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Carroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The parties agree that the Intervenor, Retail Clerks Interna-tional Association, Local 880, AFL ,3 is a labor organization withinthe meaning of the Act. The Intervenor, however, has refused toacknowledge that either Local 521, or the original petitioner, Retailand Wholesale Employer Union, Independent, herein called the In-dependent, is or was a labor organization within the meaning of theAct.The record shows that the Independent, organized in May 1951,was an organization in which employees participated and which ex-isted for the purpose of dealing with employers concerning wages,1 The name of the Petitioner appears as amended at the hearing and will be referred toherein as Local 521.2 For reasons set forth in paragraph numbered 2, the action of,the hearing officer inpermitting the amendment of the petition is hereby affirmed2The Intervenor was permitted to intervene on the basis of its recently expired contractwith the Employer,covering the unit sought by the Petitioner.98 NLRB No. 55. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, grievances, and conditions of work.Sometime in October1951, during the progress of the hearing in this case, the Independentaffiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL, and was chartered asTeamsters Union Clerical Employees, Local 521.On October 23,1951, the membership of the Independent ratified the affiliation andelectgd as officers of Local 521, substantially all those persons who hadserved as officers of the Independent.Other than in the assumptionof a new name, the record indicates that there has been no substantialchange in the organization.Also unchanged is the relationship ofLocal 521 to the Employer, as evidenced by the fact that the Employerhas agreed to the substitution of the name of Local 521 for that of theIndependent in the Board certification covering two other groupsof employees.4Upon the above facts, we find that the Independentwas, prior to its affiliation, and Local 521 is now, a labor organizationwithin the meaning of the Act.We find further that the Intervenorand Local 521,1 claim to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Local 521 requests a unit of all the employees in the Employer'sEast Country group of stores," excluding meat department employeesand store managers.The Employer takes the same position as thePetitioner.The Intervenor, however, contends that the only appro-priate unit is one consisting of the East Country, West Country,South Country, and Cuyahoga County stores.The Employer is engaged in the retail grocery business, operatinga Nation-wide chain of stores.Aside from its headquarters in NewYork City, it is divided administratively into seven divisions whichin turn are subdivided into districts.The central division, with itsheadquarters in Pittsburgh, Pennsylvania, is divided into the Cleve-land, Columbus, Youngstown, Altoona, and Buffalo districts.TheCleveland district comprises five groups of stores and the warehouseserving these stores 7All of these groups are presently covered by4The units of Cuyahoga County and West Country storeseDuring the course of the hearing,Local 521 made an adequate and current showing ofinterest among the employees in the unit requested.6This group consists of the stores in the communities of Conneaut, Ashtabula,FairportHarbor,Geneva,Painesville,Mentor,Madison,Chardon and Willoughby,all in the north-eastern portion of the State of Ohio.The groups and the communities included therein are as follows .Cuyahoga County-Cleveland and balance of countyWest Country-Lorain,Elyria, Oberlin,and Wellington.South Country=Ashland, Norwalk, Lodi, New London, Grafton, Willard. Veimilion,and Northfield.East Country-see footnote 6,supra.Akron-Akron,Barberton, Cuyahoga Falls, Kent, Mogadore, Wooster,Ellett,Wads-worth,and Medina.All of the above communities are located in the State of OhioThe designations east,west, and south refer to the geographical location of these groups with respect to Cleveland. THE GREAT ATLANTIC & PACIFIC TEA COMPANY357collective bargaining agreements, except the East Country group, thecontract for that group with the Intervenor having terminated August1,1951.The contracts covering the Cuyahoga County and WestCountry groups are with the Petitioner and were signed followingthe certification of Local 521 as a result of consent elections in whichthe Intervenor participated."The dates of the elections were June30, 1951, and July 7, 1951, for the Cuyahoga County and West Coun-try stores, respectively.The Intervenor is the current representativeof the employees in the South Country stores, having been recognizedby the Employer following certification in July 1950, after a consentelection in which no other union participated.The Akron groupof stores is currently represented by Local 698, Retail Clerks Inter-national Association, AFL, under a contract signed after voluntaryrecognition of that union by the Employer.An examination of the bargaining history of the four groups ofstores which the Intervenor asserts form the only appropriate unit,discloses that with the exception of the Petitioner's current contractscovering the Cuyahoga County and West Country stores, all pastand present contracts covering these four groups, have been and areuow held by the Intervenor.Thus, the Intervenor represented thefour groups of stores as separate units during the following periods :Cuyahoga County stores, 1940 until June 1951; West Country stores,91942 until June 1951;10 South Country stores, September 1950 topresent; 11 and East Country stores, 1946 to August 1951.12Therecord also shows that at various times during 1949 and 1950, theIntervenor sought and obtained consent agreements for union-securityauthorization elections in each of the four units of stores.Theseelections, when held, were won by the Intervenor.A similar historyof collective bargaining exists for the Akron group of stores repre-sented by Local 698.From the above facts, it is apparent that collective bargaining forthe employees in the Cleveland district stores has developed his-torically in such a manner that there are now five separate bargainingunits of employees at stores in five distinct geographical areas 13Thispattern of bargaining which has emerged is not, we recognize, in8The Independent originally was certified by the Regional Director but following itsaffiliationwith the Teamsters International, the name of Local 521 was substituted in thecertificates"In 1949, the stores in wellington and Oberlin were added to the group after theIntervenor had won consent elections and had been certified by the Regional Director.Prior to 1949, the group had been represented by Local 500 which then affiliated withLocal 8801°As noted above, the Intervenor lost the consent elections held during 1951 in theCuvahoga County and west Country groups11The Intervenor was certified as bargaining agent for this group of stores following aconsent election in 1950.No other union participated in the election.12Except for the consent election at the Chardon store, the Employer's recognition ofthe Inteivenor as bargaining agent for the East Country stores was voluntary.13See footnote 7,supra.998666-vol 98-53-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDconformity with the Employer's administrative unit which the Inter-venor asserts should be the basis of our unit finding.However, thefact that these units of stores have been established with the consentof the Employer and that they exist without following any admin-istrative lines of the Employer's organization, leads us, in this case,to reject the Intervenor's contention that the only appropriate unitis one composed of the four groups of stores. Though ordinarilythe Board seeks to establis$ a unit pattern which conforms to theEmployer's organizational structure, we cannot ignore a pattern ofbargaining which has established units without regard for admin-istrative lines, as in this case, and impose a disruptive finding upona fixed bargaining pattern 14We note here that because of the 1951elections in the Cuyahoga County and West Country groups, theBoard is precluded by the Act from directing elections in these groupsfor 12 months following these elections 1aTo find the Petitioner'sproposed unit inappropriate would be to deny the employees of theEast Country group the privilege of selecting a bargaining repre-sentative for an unreasonable period of time. In view of the bar-gaining history of the East Country stores and of the other storesin the Cleveland district, we believe that a unit of employees of theEast Country stores is appropriate.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : All employees 18 in theEmployer's stores located in Conneaut, Ashtabula, Geneva, Madison,Painesville, Mentor, Fairport Harbor, Chardon, and Willoughby, allin the State of Ohio, excluding meat department employees, store man-agers, professional employees, guards, and other supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]14 SeeKroger Company,93 NLRB 274, and thecases citedtherein15As therewas no substantial change in the organizationof Local521,we find nomerit in theIntervenor's contentionthat the Petitionerlost its certifications for thesegroups when it affiliatedwith the Teamsters InternationalSee discussion in paragraphnumbered 3,supraSee alsoAmericanWoolen Company,61 NLRB 1045.10The parties stipulated,and we find,that producedepartment heads, head cashiers,coffee-dairy departments heads,full-time checkers, and assistant managers are not super-visors within the meaningof the Act.